DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/9/22.

Applicant’s election without traverse of Group I, claims 12-20 in the reply filed on 5/9/22 is acknowledged.


Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” with respect to “melt strength” in claim 12 is a relative term which renders the claim indefinite. The term “high melt strength” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is not clear what melt strength would be within the scope of “high” or outside.  There is no direction in the specification.  No melt strength values are reported in the originally filed disclosure.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 15-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0100356 (herein Klosiewicz).
As to claims 12, 17 and 20, specifically note the examples starting at paragraph 99.  Klosiewicz discloses that a maleated polypropylene is produced by a method in a twin screw extruder with 12 barrels at a temperature of 177 oC (350 oF).  See paragraph 99.  The polypropylene is reported as amorphous.  See paragraph 37. In the feed barrel 1, polypropylene is added.  See paragraph 102.  In barrel 3, maleic anhydride is added and blended with the polypropylene.  See paragraph 102.  In the examples, the ratio of PP to maleic anhydride is 24.5/0.51, which correlates to about 100:2.  Thereafter, 2,5-dimethyl-2,5-Di(tert-butyl peroxy)hexane (free radical initiator/peroxide initiator) is added in barrel 5.  See paragraph 101.  In other words, a mixture (blend) of polypropylene and maleic anhydride (graftable monomer) is formed at 350 oC at a ratio of about 100:2.  See paragraph 103.  Note that the broader disclosure teaches that the graftable monomer is 0.5 wt% to 2.5 wt% (about a ratio of 100:0.5 to 100:2.5).  See paragraph 33.  Afterwards, peroxide initiator (free radial initiator) is added to the mixture at 350 oC.  See paragraph 103.  As to the residence time, it is 2 to 5 minutes.  See paragraph 103.  The residence time for the entire extruder is 2 to 5 minutes (paragraph 103), therefore the residence time at barrel 5 and after must be less than 5 minutes and greater than about 1 (since 12 barrels), which is well within the claimed range.  
As to the term melt strength, the melt viscosity is the same as in the instant invention.  See paragraph 44 and examples.  Further, the method is the same, including addition of KOH (table 2), which applicant admits in the instant disclosure that crosslinks and yields high melt strength.  
As to claims 15-16, potassium hydroxide (KOH) is added to the composition in an amount of about 0.4 wt%.  While not specifically disclosing crosslinking, the polymer is the same maleated polypropylene, which comprises anhydride (maleic anhydride) groups that are susceptible to crosslinking.  Therefore, it is reasonable to take the position that the addition of KOH to the same polymer would naturally crosslink the polymer.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 12-17 and 19- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0100356 (herein Klosiewicz) in view of US 2012/0220730 (herein Li).
As to claims 12, 17 and 20, specifically note the examples starting at paragraph 99.  Klosiewicz discloses that a maleated polypropylene is produced by a method in a twin screw extruder with 12 barrels at a temperature of 177 oC (350 oF).  See paragraph 99. In the feed barrel 1, polypropylene is added.  See paragraph 102.  The polypropylene is reported as amorphous.  See paragraph 37. In barrel 3, maleic anhydride is added and blended with the polypropylene.  See paragraph 102.  In the examples, the ratio of PP to maleic anhydride is 24.5/0.51, which correlates to about 100:2.  Thereafter, 2,5-dimethyl-2,5-Di(tert-butyl peroxy)hexane (free radical initiator/peroxide initiator) is added in barrel 5.  See paragraph 101.  In other words, a mixture (blend) of polypropylene and maleic anhydride (graftable monomer) is formed at 350 oC at a ratio of about 100:2.  See paragraph 103.  Note that the broader disclosure teaches that the graftable monomer is 0.5 wt% to 2.5 wt% (about a ratio of 100:0.5 to 100:2.5).  See paragraph 33.  Afterwards, peroxide initiator (free radial initiator) is added to the mixture at 350 oC.  See paragraph 103.  As to the residence time, it is 2 to 5 minutes.  See paragraph 103.  The residence time for the entire extruder is 2 to 5 minutes (paragraph 103), however is silent on the residence time after barrel 5.  There are 12 barrels in total (paragraph 99).  Therefore, it would have been obvious to have every barrel to have every barrel have a residence time of about 0.17 (2/12) to about 0.42 (5/12).  Since the initiator is added at barrel 5, this would include barrels 5-12 (8 barrels total)  and thus 1.33 to 3.33 minutes, which is within the claimed range.  In other words, given the range for the total barrel, it would have been obvious to split the barrel times equally amount the entire extruder by common sense and thus arrive at the claimed invention.  
As to the term melt viscosity, the melt viscosity is the same as in the instant invention.  See paragraph 44 and examples.  
Klosiewicz is silent on the melt strength.  
Li teaches similar methods of preparing maleated polypropylene.  See abstract and examples.  Li teaches that having high melt strength (HMS) is preferably in many applications.  See paragraph 8.  Li teaches that addition of multifunctional monomers, such as diacrylates, and acid neutralizers, such as potassium hydroxide (KOH), yields high melt strength (HMS).  See abstract, examples, paragraph 9 and 41.  The multifunctional monomer is utilized in 1 to 5 wt% (exemplified as 1 wt%).  See paragraph 19.   The neutralizer (KOH) is utilized in 0.5 to 1 wt% and exemplified as 1 wt%.  See paragraph 22 and examples. 
Therefore as elucidated above, it would have been obvious to have modified the method of Klosiewicz with the diacrylates and potassium hydroxide within the claimed amounts to yield high melt strength as suggested by Li because one would want to improve the melt strength so the polymer is suitable and better processability for applications such as forming films etc.  
As to claims 13-14, the residence time is 2 to 5 minutes as elucidated above.  See paragraph 103.  Therefore, one would have applied the multifunctional monomer, under the same conditions in a barrel in the extruder of Klosiewicz and thereby arrive at the claimed invention.  The multifunctional monomer would obviously be added at either the same or before the addition of the peroxide initiator because they are the two options disclosed in the references.
As to claims 15-16, potassium hydroxide (KOH) is added to the composition in an amount of about 0.4 wt%.  While not specifically disclosing crosslinking, the polymer is the same maleated polypropylene, which comprises anhydride (maleic anhydride) groups that are susceptible to crosslinking.  Therefore, it is reasonable to take the position that the addition of KOH to the same polymer would naturally crosslink the polymer.  
As to claim 19, in the examples, the process is continuous in a twin screw extruder.  See examples.  The production rate is about 30 pounds per hour, which is just outside the claimed range.  However, the production rate depends on the desired amount to be obtained.  Further, increasing the production rate to e.g. 50 pounds per hour would increase the yield and could be desirable in times of higher demand.   Therefore, given the discussion above, it would have been obvious at the time of the invention to have modified the flow rate to within the claimed range of 50 to 250 pounds per hour because one would want to modify the flow rate depending on the initiator and the desired amount to be produced.  

Claim(s) 12-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,955,547 (herein Roberts) in view of US 2006/0100356 (herein Klosiewicz) and US 2012/0220730 (herein Li).
As to claim 12, 15-17 and 20 Roberts discloses a method of forming a poly alpha olefn.  The method comprises blending polypropylene (poly alpha olefin, added in the inlet hopper) and maleic anhdyrdie (added in port 1) in an extruder, which blends them.  See example 5.  The ratio of polypropylene to monomer is 272 to 4.5, which is a ratio of 100:1.6.  The temperature is 200 C, which is 392 F.  Afterwards, in port 2, Lupersol 101 (free radical organic peroxide initiator) is added.  The extruder time is about 1 to 3 minutes.  See col. 5, lines 44-62.  Given that the initiator is added in the beginning, it is reasonable to take the position that the residence time would also be about 1 to 3 minutes.  Again, the temperature is 392 F.  
As to the term melt viscosity, the melt viscosity is the same as in the instant invention.  See col. 3, lines 57-65 and examples.  Further, the method is the same, including addition of KOH (examples), which applicant admits in the instant disclosure that crosslinks and yields high melt strength.  
As to the polypropylene being amorphous, Roberts is silent.
Klosiewicz teaches similar methods to produce maleated polypropylenes with low viscosity.  See examples.  Klosiewicz discloses that the polypropylene is amorphous.  See paragraph 37.
In light of the discussion above, it is evident that it is known to utilize amorphous polypropylene in methods to make grafted polyolefin (paragraph 37 of Klosiewicz).  Moreover, polypropylene can either be only amorphous or crystalline.  Further, it is known that such modifications yield predictable results.  Therefore, it would have been obvious at the time the invention was filed to have utilized amorphous polypropylene as taught by Klosiewicz in the method of Roberts because one would want to utilize known polypropylene taught as suitable that result in predictable solutions.
Roberts is silent on the melt strength.  
Li teaches similar methods of preparing maleated polypropylene.  See abstract and examples.  Li teaches that having high melt strength (HMS) is preferably in many applications.  See paragraph 8.  Li teaches that addition of multifunctional monomers, such as diacrylates, and acid neutralizers, such as potassium hydroxide (KOH), yields high melt strength (HMS).  See abstract, examples, paragraph 9 and 41.  The multifunctional monomer is utilized in 1 to 5 wt% (exemplified as 1 wt%).  See paragraph 19.   The neutralizer (KOH) is utilized in 0.5 to 1 wt% and exemplified as 1 wt%.  See paragraph 22 and examples. 
Therefore as elucidated above, it would have been obvious to have modified the method of Roberts with the diacrylates and potassium hydroxide within the claimed amounts to yield high melt strength as suggested by Li because one would want to improve the melt strength so the polymer is suitable and better processability for applications such as forming films etc.  
As to claims 13-14, the residence time is 1 to 3 minutes as elucidated above.  See col. 5, lines 44-62.  Therefore, one would have applied the multifunctional monomer, under the same conditions in a barrel in the extruder of Roberts and thereby arrive at the claimed invention.  The multifunctional monomer would obviously be added at either the same or before the addition of the peroxide initiator because they are the two options disclosed in the references.
As to claim 18, the number average molecular weight is at least 20,000.  See abstract.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claim 19, in the examples, the process is continuous in a twin screw extruder.  See examples.  The production rate is about 300 pounds per hour, which is just outside the claimed range.  However, col. 5, lines 44-62 discloses that the pumping rate depends on the volume of the reaction and the needed residence time of the initiator.  Further, the flow rate would depend on the desired amount of product needed.  Therefore, given the discussion above, it would have been obvious at the time of the invention to have modified the flow rate to within the claimed range of 50 to 250 pounds per hour because one would want to modify the flow rate depending on the initiator and the desired amount to be produced.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764